DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, 8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 6,513,602) in view of Rozinecki (US 4,889,189), Beard (US 2,730,180), and Lu (US 6,053,256).
As to claim 1, Lewis discloses a fire extinguisher comprising: 
a main dome (210, 204) surrounding an interior (206, 213) 
an internal plate (Examiner’s Annotated Figure1) mounted entirely within the interior of the main dome (210, 204) (Figure 8), dividing the interior into an internal space (213) housing an agent (211), and a secondary space (206), wherein the internal space (213) housing the agent (211) and the secondary internal space (206), are both pressurized (Column 6, line 32, The gas in the internal space housing agent is pressurized; Column 9, lines 2-3, The gas in the secondary space is pressurized), wherein the secondary internal space is free of the agent (Column 17, lines 33-60, The dome is divided into a space with an agent and a space with a propellant), and a discharge outlet (214) on a common side of the internal plate (Examiner’s Annotated Figure1) with the space (213) housing agent (211) (Figure 8).
While Lewis discloses that each of the internal spaces are pressurized (Column 15, lines 18-19 and Column 6, lines 31-33), Lewis fails to disclose that these spaces are pressurized above ambient. 

As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pressurize each of the internal spaces above ambient, in order to provide for a device capable of operating in varying temperatures.
Lewis in view of Rozinecki fails to disclose an extinguisher wherein the discharge outlet is positioned closer to the internal plate than to an apex of the main dome opposite the internal plate.
Beard discloses an applicator wherein a discharge outlet (15) is positioned closer to an internal plate (12) than to an apex of a main dome (10) opposite the internal plate (Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis in view of Rozinecki with the disclosures Beard, placing the discharge outlet (216) to be positioned closer to the internal plate than to an apex of the main dome opposite the internal plate in order to provide for complete discharge of the components of the container, as disclosed by Beard (Column 3, lines 47-49).
Lewis in view of Rozinecki and Beard fails to disclose an extinguisher wherein the main dome is spherical.
Lu discloses an extinguisher that includes a spherical main dome (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis in view of Rozinecki and Beard with the disclosures of Lu providing a spherical main dome, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966). Please note that in the instant application, page 6, line 20-page 7, line 2, Applicant has not disclosed any criticality for the claimed limitations. One of ordinary skill in the art would have been motivated by the disclosures of Lu to make the main dome spherical.
Lewis in view of Rozinecki, Beard and Lu fails to disclose the internal plate being flat. 
Lewis discloses that the housings may be shaped as desired (Paragraph 18. lines 15-19). Lewis embodiment 1 (Figure 1) depicts a housing with a flat internal plate (Figure 1, The plate holding the seal 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis in view of Rozinecki, Beard and Lu to include a flat plate, as depicted by Lewis embodiment 1, as the configuration was known at the time of invention, and the configuration would have yielded predictable results, specifically, gas generation.


    PNG
    media_image1.png
    623
    374
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
As to claim 3, Lewis in view of Rozinecki, Beard and Lu discloses a fire extinguisher as recited in claim 1, wherein the internal plate (Examiner’s Annotated Figure 1) is sealed to the main dome (210, 204) (Column 17, lines 61-65).
Regarding claim 5, Lewis in view of Rozinecki, Beard and Lu discloses the extinguisher of claim 1, wherein the main dome is spherical (See above claim 1.
As to claim 6, Lewis in view of Rozinecki, Beard and Lu discloses a fire extinguisher as recited in claim 1, wherein the main dome (210, 204) is cylindrical (Figure 8).
As to claim 8, Lewis in view of Rozinecki, Beard and Lu discloses a fire extinguisher as recited in claim 1, wherein the discharge outlet (216) is configured to discharge substantially laterally relative to an axis of symmetry of the main dome and the internal plate (Beard, Figure 3, The discharge outlet discharges laterally, relative to the vertically extending axis of symmetry of the main dome and internal plate).
As to claim 10, Lewis in view of Rozinecki, Beard and Lu discloses a fire extinguisher as recited in claim 1, wherein the secondary internal space is pressurized to reduce pressure differential between the internal space housing agent and the secondary internal space (Because each of the spaces are pressurized, the pressure differential will be less than if one were pressurized, and the other were not pressurized).
As to claim 11, Lewis in view of Rozinecki, Beard and Lu discloses a fire extinguisher, as recited in claim 1, wherein the internal plate (Examiner’s Annotated Figure 1) includes a burst disc (208) configured to rupture when agent is discharged from the internal space housing agent to equalize pressure across the internal plate (Column 17, line 61-Column 18, line 4).
As to claim 13, Lewis in view of Rozinecki, Beard and Lu discloses a fire extinguisher as recited in claim 1, wherein the discharge outlet is positioned to discharge all or almost all of the agent without a dip tube extending into an interior of the main dome (Rozinecki, Figure 8 and Beard, Figure 3, The pressure created within the system provides for discharge).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis in view of Rozinecki, Beard and Lu, further in view of Arnold (US 6,561,281).
As to claim 4, Lewis in view of Rozinecki, Beard and Lu discloses a fire extinguisher as recited in claim 1.

Arnold discloses a vessel wherein the body is made of stainless steel components (Column 4, line 15).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Lewis in view of Rozinecki, Beard and Lu with the disclosures of Arnold, providing a main dome and internal plate made of stainless steel in order to provide for a body that is able to withstand varying fire temperatures and pressures.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis in view of Rozinecki, Beard and Lu, further in view of Ziaylek (US 8,220,764).
As to claims 12, Lewis in view of Rozinecki, Beard and Lu discloses a fire extinguisher as recited in claim 1. 
However, Lewis in view of Rozinecki, Beard and Lu fails to disclose an extinguisher further comprising one or more mounting lugs mounted to the main dome opposite the internal space housing agent.
Ziaylek discloses a support device that features lugs (48) mounted to a main dome opposite an internal space housing agent.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Lewis in view of Rozinecki, Beard and Lu, with the disclosures of Ziaylek, providing lugs mounted to the main dome opposite the internal space housing agent, in order to provide for proper security of the body of the dome for use.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Beard.
Regarding claim 14, Lewis discloses a method of fire extinguishing comprising:

However, Lewis fails to disclose a device wherein the outlet fitting is configured to discharge agent laterally, or wherein the outlet is positioned closer to the internal plate than to an apex of the main dome opposite the internal plate.
Beard discloses a discharge device that includes a laterally discharging outlet (15) positioned closer to an internal plate (12) than to an apex of a main dome (10) opposite the internal plate (Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis with the disclosures Beard, providing the fitting (216) to discharge laterally and to be positioned closer to the internal plate than to an apex of the main dome opposite the internal plate in order to provide for complete discharge of the components of the container, as disclosed by Beard (Column 3, lines 47-49).
Lewis in view of Beard fails to disclose the internal plate being flat. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis in view of Beard to include a flat plate, as depicted by Lewis embodiment 1, as the configuration was known at the time of invention, and the configuration would have yielded predictable results, specifically, gas generation.
Regarding claim 15, Lewis in view of Beard discloses a method as recited in claim 14, further comprising rupturing a burst disc (208) while discharging agent from the internal space housing the agent to equalize pressure across the internal plate to render the main dome inert after discharging stops (Column 17, line 61-Column 18, line 4, The main dome will lack agent and propellant, and will therefore be inert after discharging). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Rozinecki and Beard.
As to claim 16, Lewis discloses a fire extinguisher comprising: 
a cylindrical main dome (210, 204) surrounding an interior (206, 213) 
an internal plate (Examiner’s Annotated Figure1) mounted entirely within the interior of the main dome (210, 204) and extending axially along the interior of the main dome (Figure 8), dividing the interior into an internal space (213) housing an agent (211), and a secondary internal space (206), wherein the internal space (213) housing the agent (211) and the secondary internal space (206), are both pressurized (Column 6, line 32, The gas in the internal space housing agent is pressurized; Column 9, lines 2-3, The gas in the secondary space is pressurized), wherein the secondary internal space is free of the agent (Column 17, lines 33-60, The dome is divided into a space with an agent and a space with a propellant), and a discharge outlet (214) on a common side of 
While Lewis discloses that each of the internal spaces are pressurized (Column 15, lines 18-19 and Column 6, lines 31-33), Lewis fails to disclose that these spaces are pressurized above ambient. 
Rozinecki discloses that discharge spaces must be pressurized above ambient in order to minimize the effect of external influences, such as temperature, and provide sufficient force to drive a suppressant (Column 8, lines 49-55). 
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pressurize each of the internal spaces above ambient, in order to provide for a device capable of operating in varying temperatures.
Lewis in view of Rozinecki fails to disclose an extinguisher wherein the discharge outlet is positioned closer to the internal plate than to an apex of the main dome opposite the internal plate.
Beard discloses an applicator wherein a discharge outlet (15) is positioned closer to an internal plate (12) than to an apex of a main dome (10) opposite the internal plate (Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis in view of Rozinecki with the disclosures Beard, placing the discharge outlet (216) to be positioned closer to the internal plate than to an apex of the main dome opposite the internal plate in order to provide for complete discharge of the components of the container, as disclosed by Beard (Column 3, lines 47-49).
Lewis in view of Rozinecki and Beard fails to disclose the internal plate being flat. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis in view of Rozinecki and Beard to include a flat plate, as depicted by Lewis embodiment 1, as the configuration was known at the time of invention, and the configuration would have yielded predictable results, specifically, gas generation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6, 10-11, 13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R. DANDRIDGE/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752